Citation Nr: 0210534	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of ruptured quadriceps muscle of the right leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right knee meniscectomy with osteomalasia of the right 
patella and sclerosis of the tibial plateau, currently 
evaluated as 20 percent disabling.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 until 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The Board remanded this case in November 1999.  The RO was 
advised that the veteran had raised the issue of service 
connection for ringing in the ear at the August 1999 personal 
hearing.  This issue is again referred to the RO for 
appropriate development.  

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for 
bilateral hearing loss, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The ruptured quadriceps muscle injury of Muscle Group XIV 
results in no more than moderate impairment. 

2.  The right knee disorder is productive of no more than 
moderate impairment


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of ruptured quadriceps muscle of the right leg, 
Muscle Group XIV, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4, Diagnostic Code 5314 (2001).

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a right knee meniscectomy with osteomalasia of 
the right patella and sclerosis of the tibial plateau, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ Part 4, Diagnostic Codes 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a substantial change in the law during the pendency 
of this claim. On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA). See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The evidence shows that the veteran was informed in the 
statement of the case, and supplemental statements of the 
case of the evidence needed to establish his claims. The VA 
has accorded the veteran a personal hearing and all 
identified records have been obtained.  There does not appear 
to be any pertinent medical evidence that is not of record or 
requested by the RO.  

The representative maintains that the VA should reexamine the 
veteran as it has been 2 years since his last examination.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  VA regulations do not require that 
a claimant undergo reexamination in all cases, but rather 
only when there is evidence suggesting a material change in 
the veteran's disability.  The Board noted that the veteran 
has undergone to VA examinations during the appeal period.  
38 C.F.R. §§ 3.326and 3.327 (2001).

Neither the veteran nor his representative has referenced to 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In fact, the Board has remanded this case specifically for 
reexamination.  Further, there are VA outpatient records that 
post date the March 2000 VA examination that, for the most 
part, shows that the veteran medical complaints centered on 
his non service connected cervical spine disability.  There 
is simply no objective evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined.  
Accordingly the Board finds that the requirement as set forth 
in the VCAA have been satisfied.  

Background

The service medical records relate that the veteran 
originally injured his right knee playing football.  In 
October 1972, he underwent arthrotomy of the right knee with 
medial meniscectomy.  During postoperative physical therapy, 
he ruptured the right rectus femoris muscle.  The diagnoses 
listed in the report filed with his physical evaluation board 
included chondromalacia of the right patella, status 
postoperative medial meniscectomy and partial rupture of the 
right rectus femoris muscle.  

A post service VA orthopedic examination was conducted in 
September 1974.  The diagnoses were residuals of a 
meniscectomy of the right knee with osteomalacia and 
sclerosis of the tibial plateau and residuals of ruptured 
quadriceps muscle of the right leg.

An October 1974 rating action granted service connection for 
the residuals of ruptured quadriceps muscle of the right leg, 
and the residuals of a right knee meniscectomy with 
osteomalasia of the right patella and sclerosis of the tibial 
plateau.  Each disability was considered 10 percent 
disabling.

The veteran received intermittent treatment at a VA facility 
during 1997 and 1998 for several problems including right 
knee and leg pain.

At a December 1998 VA examination the veteran reported pain 
on prolonged standing or walking.  He also reported pain if 
he twisted the knee.  He could walk a block before he had to 
rest due to pain.  There was no definite history of locking 
or any other complications of the knee.  In regard to the 
right quadriceps muscle, there was no history of surgery, 
inflammation, abscess or any other kind of problem in the 
right quadriceps area.

On examination of the right extremity there was good 
intrinsic muscle strength 5/5.  There was no swelling, rash, 
tenderness or edema.  The sensory motor findings were intact.  
The right calf was within normal limits.  In regard to the 
right knee, there was mild pain beyond 120 degrees of 
flexion.  There was no instability.  The Lachman's test, 
McMurray test, and drawer signs were negative.  The patella 
tap was negative.  He complained of diffuse pain around the 
right knee.  There was mild tenderness when patellofemoral 
pressure was applied.  The diagnoses were chronic recurrent 
right knee pain, status post surgery and probable mild to 
moderate right knee arthralgia and right quadriceps strain 
with no complications except for mild residual pain.  The 
functional loss due to pain in the right knee was moderate 
and for the loss of the quadriceps muscle mild to moderate. 
residuals, partial rupture of the right rectus femoris 
muscle, mild to moderate. 

A hearing was held by the undersigned member of the Board 
sitting at the RO in August 1999.  At that time the veteran 
provided testimony describing the symptoms associated with 
his right knee and thigh.   

A VA examination was conducted in March 2000.  At that time 
the veteran complained of muscle spasms in his right leg.  He 
reported that his right leg tired easily.  He stated that he 
experienced pain and stiffness in his right knee.  He 
occasionally had swelling when he was on the knee for a long 
time.  He had a feeling of instability but his knee had never 
given out.  There was no history of any locking.  He stated 
that he used a TENS unit.  Cold whether exacerbated the 
symptoms.  He indicated that he did construction work and 
painted.  He had not worked 20 days in the last 3 months due 
to right hip and knee pain.  The veteran ambulated favoring 
the right lower extremity.  He did not wear any assistive 
devices.  

Examination of the right knee revealed a well healed surgical 
incisional scar medially.  There was no swelling or effusion.  
There was slight tenderness over the medial aspect of the 
patella and knee.  He had full range of motion with flexion 
to 140 degrees and extension to 0 degrees with mild pain.  
The veteran was noted to have more spasms of the right thigh 
and right lower extremity with flexion and extension.  There 
was no instability of the knee.  It was reported that x-rays 
from the December 1998 VA examination were reviewed and were 
unremarkable.  The diagnoses were chondromalacia, patella of 
the right knee and medial meniscectomy.  The examiner stated 
that functional loss due to pain from flare-up and extended 
use was moderate.

An examination of the right thigh showed that the veteran 
reported more muscle spasms in the right leg at night and 
when he went home from work.  He described a sharp burning 
pain radiating from the right hip and anterior aspect of the 
right thigh.  The evaluation showed no scars and no tissue 
loss.  There was a mild prominence and central bulge of the 
anterior thigh and quadriceps contraction.  No muscle 
herniation was noted.  There was normal symmetrical muscle 
strength.  With movements of the right hip and knee he was 
noted to have sever muscle spasms of the right thigh and 
right leg.  The diagnosis was residuals, partial rupture, of 
the right rectus femoral muscle, mild to moderate (anterior 
thigh group- Group XIV).  Functional loss due to pain was 
mild to moderate.

The veteran continued to receive treatment at a VA facility 
from 1999 and 2002 primarily for other disabilities.

A March 2001 rating action increased the disability 
evaluation for the meniscectomy residuals to 20 percent, 
effective February 1998.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  Where the evidence is 
in equipoise, benefit of the doubt doctrine is applicable and 
all doubt is resolved in the veteran's favor. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the veteran's joint injury.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Lay testimony and statements are deemed competent with regard 
to the description of the symptoms of a disability or 
disease.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered in conjunction 
with objective medical evidence and the pertinent rating 
criteria

Right Thigh

The RO has assigned a 10 percent rating for the ruptured 
quadriceps muscle of the right leg in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code  5314.

38 C.F.R. § 4.56 (2001) provides the evaluation of muscle 
disabilities as follows: 
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b)  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d)  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles- (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Diagnostic Code  5314 provides for the evaluation of injury 
to Muscle Group XIV.  The function of this muscle group is 
extension of the knee and simultaneous extension of the hip 
and flexion of the knee.  

When there is moderate impairment a rating of 10 percent is 
warranted.  To warrant the 30 percent rating, the evidence 
must demonstrate moderately severe impairment to this muscle 
group; and the highest or 40 percent schedular rating 
contemplates severe impairment.  Diagnostic Code 5314.

The veteran reports experiencing pain associated with the 
service-connected right thigh injury. The March 2000 VA 
examination report indicates that there was severe muscle 
spasm noted on the right thigh and leg with movement of the 
right hip and knee and the presence of a mild prominence and 
central bulge of the anterior thigh and quadriceps 
contraction. However, this examination showed no tissue loss, 
scar formation, muscle herniation or adhesions.  Importantly, 
the muscle strength was normal symmetrically.  Moreover, the 
examiner indicated that there was mild to moderate functional 
loss due to pain.  Based on the evidence the Board finds that 
the 10 percent evaluation currently assigned for the 
disability in question adequately compensate the veteran for 
his complaints of pain, muscle spasm, and functional loss.  
The criteria for moderately severe muscle injury have not 
been met.  Accordingly a rating in excess of 10 percent is 
not warranted.    

Right Knee

The RO has assigned a 20 percent rating for the veteran's 
right knee disability under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for the evaluation of other impairment of 
the knee, to include recurrent subluxation or lateral 
instability.  When the disability is moderate, a rating of 20 
percent is provided.  When the disability is severe, a rating 
of 30 percent is provided.  

Diagnostic Code 5260 provides for the evaluation of flexion 
of the knee. When flexion is limited to 45 degrees, a 10 
percent rating is warranted.  When flexion is limited to 30 
degrees a 20 percent rating is warranted.  When flexion is 
limited to 15 degrees, a 30 percent rating is warranted.

Diagnostic Code 5261 provides for the evaluation of extension 
of the knee.  When extension of the knee is limited to 10 
degrees, a 10 percent rating is warranted; when extension is 
limited to 15 degrees, a 20 percent rating is warranted; and 
when extension is limited to 25 degrees, a 30 percent rating 
is warranted.

The March 2000 VA examination showed that the veteran's 
primary complaints were stiffness, occasional swelling on 
prolonged standing, the knee giving away, and cold weather 
exacerbation.  There was slight tenderness over the medial 
aspect of the patella and knee with mild pain on range of 
motion testing.  However, there was no evidence of 
instability, subluxation, swelling, or effusion.  
Additionally the examiner indicated that there was had full 
range of motion and x-rays were normal.  The scar was non-
symptomatic.  Furthermore, the examiner stated that 
functional loss due to pain from flare-up and extended use 
was moderate.  Thus, it is the judgment of the Board the 
degree of disability resulting from the right knee disorder 
does not result in severe impairment.  Any functional 
impairment as contemplated in the Deluca case is included in 
the current rating.  Accordingly, a rating in excess of 20 
percent is not warranted.


ORDER

Entitlement to increased evaluations for the residuals of 
ruptured quadriceps muscle of the right leg and residuals of 
a right knee meniscectomy with osteomalasia of the right 
patella and sclerosis of the tibial plateau are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


